 


114 HR 2004 IH: Online Education Verification Act
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2004 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2015 
Mr. Byrne introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to provide for more effective online education verification metrics. 
 
 
1.Short titleThis Act may be cited as the Online Education Verification Act. 2.Requirement for secure login and passcodeSection 496(a)(4)(B)(ii) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(4)(B)(ii)) is amended by inserting after processes the following: , in addition to requiring a secure login and passcode for coursework on the Internet,. 
 
